DETAILED ACTION
Claims 1-10 are presented for examination.

Applicant’s election without traverse of Group I in the reply filed on 08/23/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Staszewski et al, “Making Cars Safer Through Technology Innovation”, Texas Instruments, Inc., October 2013, pages 1-8, hereinafter Staszewski in view of Arora et al, “Thread Scheduling for Multiprogrammed Multiprocessors”, Proceedings of the Tenth Annual ACM Symposium on Parallel Algorithms and Architectures (SPAA), June 1998, pages 1-11, hereinafter Arora.
Staszewski and Arora were cited in the IDS filed on 09/04/2020.

As per claim 1, Staszewski teaches the limitations substantially as claimed, including a system, the system comprising:
a vehicle (Page 5, Figure 2);
one or more image capture devices mounted on the vehicle (Page 5, Figure 2); and
an image processing system mounted within the vehicle coupled to receive image data from the one or more image capture devices (Page 5, “Vision processing and digital signal processing…are necessary for supporting rapid algorithm and application deployment”, “With its heavy reliance on cameras and other imaging sensors, assisted or autonomous driving requires a great deal of high-performance vision processing”), in which the image processing system includes:
a shared memory circuit (Pages 5 and 6, where the methods of taking advantage of the combined sensor data from all the variety of different components would require sharing in memory); and
a plurality of data processing modules each coupled to access data in the shared memory circuit (Page 6, Figure 3).

Staszewski does not expressly teach a plurality of thread scheduling modules, in which one of the plurality of thread scheduling modules is controllably coupled to each of the plurality of data processing modules to control when each of the plurality of data processing modules begins execution of a task of a processing thread and at least one bandwidth control module controllably coupled to at least one of the plurality of thread scheduling modules.

However, Arora teaches a plurality of thread scheduling modules, in which one of the plurality of thread scheduling modules is controllably coupled to each of the plurality of data processing modules to control when each of the plurality of data processing modules begins execution of a task of a processing thread (Page 1, Column 1, Section 1) and at least one bandwidth control module controllably coupled to at least one of the plurality of thread scheduling modules (Page 2, Column 1, Section 2 teaches multiprogramming and parallelism examples, where parallelism is an example of bandwidth control).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Arora with those of Staszewski in order to allow for Staszewski’s system to more efficiently process all of the incoming data in order to ensure that the results can provide for as much safety and protection for users as possible, which could increase buy-in among potential users.

As per claim 9, Staszewski teaches that the plurality of data processing modules are to perform an operation on the image data from a group consisting of: image scaling, lens distortion correction, noise filtering, vision preprocessing, motion detection, and edge detection (Page 6, Last Paragraph, “camera preprocessing”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Staszewski and Arora, as applied to claim 1 above, and further in view of Knight et al (U.S. Pat. Pub. No. 2014/0082434 A1, hereinafter Knight).

As per claim 3, Staszewski and Knight do not expressly teach a plurality of watchdog timer circuits in which one or more of the plurality of watchdog timer circuits is coupled to each of the plurality of thread scheduling modules

However, Knight teaches a plurality of watchdog timer circuits in which one or more of the plurality of watchdog timer circuits is coupled to each of the plurality of thread scheduling modules (Figure 1A shows a plurality of watchdog timers; Figure 4A shows a watchdog timer coupled with the microprocessor; Figure 6A shows the scheduling logic existing within the microprocessor; hence the watchdog timer is coupled to the scheduling module).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Knight with those of Staszewski and Arora in order to allow for Staszewski’s and Arora’s system to more efficiently process data, which could increase the reliability of the results and thereby increase buy-in from potential users.

Allowable Subject Matter
Claims 2, 4-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196